       Case 19-44785-mxm7 Doc 3 Filed 11/26/19                              Entered 11/26/19 11:06:09                 Page 1 of 8


 Fill in this information to identify the case:
 Debtor name        Wise Oil & Gas No. 10, Ltd.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                Check if this is an
 (if known)
                                                                                                                amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                04/16

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:        Income
1.   Gross revenue from business

         None

Identify the beginning and ending dates of the debtor's fiscal year,           Sources of revenue                             Gross revenue
which may be a calendar year                                                   Check all that apply.                          (before deductions
                                                                                                                              and exclusions


From the beginning of the                                                          Operating a business
                                 From    01/01/2019      to   Filing date
fiscal year to filing date:                                                        Other Working interest income from Southcreek
                                                                                                                          $11,517.69
                                                                                                                                 Petroleum
                                        MM / DD / YYYY

                                                                                   Operating a business
For prior year:                  From    01/01/2018      to    12/31/2018
                                        MM / DD / YYYY        MM / DD / YYYY       Other                                                  $0.00

                                                                                   Operating a business
For the year before that:        From    01/01/2017      to    12/31/2017
                                        MM / DD / YYYY        MM / DD / YYYY       Other Working Interest Income from Southcreek
                                                                                                                           $7,312.79
                                                                                                                                 Petroleum

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

         None

 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
3.   Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be
     adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

         None




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
         Case 19-44785-mxm7 Doc 3 Filed 11/26/19                                Entered 11/26/19 11:06:09                     Page 2 of 8

Debtor         Wise Oil & Gas No. 10, Ltd.                                                     Case number (if known)
               Name

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider

     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
     adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
     and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
     any managing agent of the debtor. 11 U.S.C. § 101(31).


         None

      Insider's name and address                                   Dates            Total amount or value        Reasons for payment or transfer
4.1. See reason                                                                                                  Effective February 2018 as
      Insider's name                                                                                             documented on June 18, 2019,
      Street
                                                                                                                 outstanding obligations of the
                                                                                                                 Debtor were consolidated
                                                                                                                 pursuant to a transaction with
                                                                                                                 Wise Resources, Ltd. in the
      City                              State      ZIP Code
                                                                                                                 amount of $1,901,000.00 as
      Relationship to debtor                                                                                     evidenced by a promissory note
                                                                                                                 and deed of trust recorded at I-
                                                                                                                 2019-009144 Book 2561, page
                                                                                                                 362 in the McClain County,
                                                                                                                 Oklahoma
5.   Repossessions, foreclosures, and returns

     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
     creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
     line 6.

         None

6.   Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
     an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
     the debtor owed a debt.

         None

 Part 3:        Legal Actions or Assignments
7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity--within 1 year before filing this case.

         None

      Case title                                Nature of case                          Court or agency's name and address               Status of case
7.1. Ledgerwood et al vs Wise                   Suit for damages from                   District Court of Garvin County, OK
                                                                                                                                              Pending
      Oil & Gas 10, Ltd. et al                  environmental contamination             Name
                                                from oil and gas operations                                                                   On appeal
                                                                                        Street
                                                                                                                                              Concluded

      Case number
      CJ-2019-84
                                                                                        City                      State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 2
         Case 19-44785-mxm7 Doc 3 Filed 11/26/19                              Entered 11/26/19 11:06:09                    Page 3 of 8

Debtor          Wise Oil & Gas No. 10, Ltd.                                                Case number (if known)
                Name

8.   Assignments and receivership

     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

          None

 Part 4:          Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

          None

 Part 5:          Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

          None

 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

          None

         Who was paid or who received the transfer?            If not money, describe the property              Dates               Total amount
                                                               transferred                                                          or value
 11.1. Griffith Jay & Michel, LLP                                                                               November                $5,000.00
                                                                                                                2019
         Address

         2200 Forest Park Blvd.
         Street


         Fort Worth                  TX       76110
         City                        State    ZIP Code

         Email or website address
         mpetrocchi@lawgjm.com

         Who made the payment, if not debtor?



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
         Case 19-44785-mxm7 Doc 3 Filed 11/26/19                                Entered 11/26/19 11:06:09                  Page 4 of 8

Debtor        Wise Oil & Gas No. 10, Ltd.                                                  Case number (if known)
              Name

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.

         None

 Part 7:        Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

         Does not apply


 Part 8:        Health Care Bankruptcies
15. Health Care bankruptcies

     Is the debtor primarily engaged in offering services and facilities for:

         diagnosing or treating injury, deformity, or disease, or

         providing any surgical, psychiatric, drug treatment, or obstetric care?

         No. Go to Part 9.
         Yes. Fill in the information below.

 Part 9:        Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

         No.
         Yes. State the nature of the information collected and retained

                Does the debtor have a privacy policy about that information?
                   No.
                   Yes.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

         No. Go to Part 10.
         Yes. Does the debtor serve as plan administrator?
                  No. Go to Part 10.
                  Yes. Fill in below:




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
         Case 19-44785-mxm7 Doc 3 Filed 11/26/19                                 Entered 11/26/19 11:06:09                   Page 5 of 8

Debtor       Wise Oil & Gas No. 10, Ltd.                                                    Case number (if known)
             Name


 Part 10:       Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.

         None

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

         None

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

         None

 Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


         None

 Part 12:       Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

   Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
   the medium affected (air, land, water, or any other medium).


   Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
   formerly owned, operated, or utilized.

   Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
   similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

         No
         Yes. Provide details below.

Case title                                     Court or agency name and address               Nature of the case                      Status of case
See item 7.1 in Part 3 above                                                                                                              Pending
                                               Name                                                                                       On appeal
                                               Street                                                                                     Concluded

Case number

                                               City                      State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 5
         Case 19-44785-mxm7 Doc 3 Filed 11/26/19                              Entered 11/26/19 11:06:09                   Page 6 of 8

Debtor        Wise Oil & Gas No. 10, Ltd.                                                 Case number (if known)
              Name

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

          No
          Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

          No
          Yes. Provide details below.

 Part 13:        Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

          None

26. Books, records, and financial statements

     26a.   List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                  None

                 Name and address                                                                  Dates of service

      26a.1. Mark E. Bryant & Tomoko Soliz                                                         From        2017          To      2019
                 Name
                 6851 NE Loop 820 Ste. 200
                 Street
                 North Richland Hills, TX 76180

                 City                                        State       ZIP Code

                 Name and address                                                                  Dates of service

      26a.2. Justin M. Lauderdale                                                                  From       6/2019         To    present
                 Name
                 Admire Sanford & Lauderdale PC
                 Street
                 3430 Hilldale Rd., Suite 100
                 Fort Worth                                  TX          76116-5414
                 City                                        State       ZIP Code

     26b.   List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
            statement within 2 years before filing this case.

                  None

     26c.   List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                  None

                 Name and address                                                              If any books of account and records are
                                                                                               unavailable, explain why
         26c.1. Tomoko Soliz
                 Name
                 6851 NE Loop 820 Suite 200
                 Street


                 North Richland Hills                        TX          76180
                 City                                        State       ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6
         Case 19-44785-mxm7 Doc 3 Filed 11/26/19                               Entered 11/26/19 11:06:09                    Page 7 of 8

Debtor       Wise Oil & Gas No. 10, Ltd.                                                    Case number (if known)
             Name

     26d.   List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
            financial statement within 2 years before filing this case.

                None

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

         No.
         Yes. Give the details about the two most recent inventories.

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
    or other people in control of the debtor at the time of the filing of this case.


Name                                     Address                                      Position and nature of any interest         % of interest, if any

Estate of Allen Cocanougher              6851 NE Loop 820 Suite 200                                                                      23.25%
                                         North Richland Hills, TX 76180
DMC Asset, Ltd.                          6851 NE Loop 820 Suite 200                                                                       7.75%
                                         North Richland Hills, TX 76180
EJC Asset, Ltd.                          6851 NE Loop 820 Suite 200                                                                       7.75%
                                         North Richland Hills, TX 76180
RACS Asset, Ltd.                         6851 NE Loop 820 Suite 200                                                                       15.5%
                                         North Richland Hills, TX 76180
JBC Asset, Ltd.                          6851 NE Loop 820 Suite 200                                                                       15.5%
                                         North Richland Hills, TX 76180
RAC Asset, Ltd.                          6851 NE Loop 820 Suite 200                                                                       15.5%
                                         North Richland Hills, TX 76180
CDC Asset, Ltd.                          6851 NE Loop 820 Suite 200                                                                       15.5%
                                         North Richland Hills, TX 76180
William D. Patterson                     704 Prince George Ct.                                                                             6%
                                         Southlake, TX 76092
29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
    members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

         No
         Yes. Identify below.

Name                                     Address                                      Position and nature of        Period during which position
                                                                                      any interest                  or interest was held




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 7
         Case 19-44785-mxm7 Doc 3 Filed 11/26/19                               Entered 11/26/19 11:06:09                  Page 8 of 8

Debtor        Wise Oil & Gas No. 10, Ltd.                                                 Case number (if known)
              Name

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

         No
         Yes. Identify below.

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

         No
         Yes. Identify below.

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

         No
         Yes. Identify below.

 Part 14:      Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 11/26/2019
            MM / DD / YYYY
X /s/ Jamie Downing                                                          Printed name Jamie Downing
   Signature of individual signing on behalf of the debtor

   Position or relationship to debtor General Counsel of General Partner

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
    No
    Yes




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 8
